It is alleged in the answer that: "The plaintiff falsely
stated and represented to the defendant that said lands contained in the aggregate 230 acres of land, and that the same would, if properly surveyed and measured, exceed that amount." Also that the defendant relied on the representation and was induced thereby to purchase the farm, take the deed and execute and deliver to the plaintiff the bond and mortgage to secure $11,700. The referee found that the representation was made and that the defendant relied upon it, but he refused to find that it was fraudulently made. The finding is in this language: "I further find that by the mutual mistake or false representation of the plaintiff and without laches on his part, he (defendant), paid and agreed to pay the plaintiff for 18 97/100 acres of land, which were not conveyed to him by the plaintiff." As a conclusion of law the referee decided: "I find that by reason of the mistake made in the quantity of land sold and conveyed by the plaintiff to the defendant there is nothing due from the defendant to the plaintiff." Assuming that the word "falsely" in the answer is used as a synonym for fraudulently, and that the word "false" in the decision is used in *Page 377 
that sense, there is no finding that the plaintiff fraudulently misrepresented the quantity of land contained in his farm.
When a complaint alleges fraud, and only that, a judgment for the plaintiff on the ground of mistake cannot be sustained. (McMichael v. Kilmer, 76 N.Y. 36; Dudley v. Scranton,
57 id. 424.) The answer contains no allegation that the original contract of purchase and sale, the deed and mortgage executed pursuant to it, or the oral agreement of April 21, 1887, sued on, were, or that either was, entered into under a mutual mistake of fact. The answer asks for a reformation of the oral agreement of April 21, 1887, to pay $1,364.98, but it is not alleged that it was entered into under a mutual mistake of any fact, nor does the referee find that this agreement was entered into under a mutual mistake of fact. The defendant must prevail according to the case made by his answer or not at all. (Wright v. Delafield,25 N.Y. 266; Day v. Town of New Lots, 107 id. 148; Abb. T. Brief Pldgs. § 1027.) I am unable to see that any equitable defense is interposed in the answer or established by the decision of the referee. A legal cause of action for the recovery of money only is stated in the complaint, and a legal counter-claim is stated in the answer which, unfortunately, is barred by the Statute of Limitations. (Code C.P. § 397.) I regret that I cannot see my way clear to concur in the equitable result reached by the prevailing opinion.
I think the judgment should be reversed and a new trial granted.
All concur with PARKER, J., except FOLLETT, Ch. J., dissenting, and HAIGHT, J., not voting.
Judgment affirmed. *Page 378